Citation Nr: 0316041	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  01-01 806	)	DATE
	)
	)   

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from April 1946 to February 
1947.  He died on July  [redacted]
, 1992.  The appellant is his 
surviving spouse.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.  The RO denied a claim of 
entitlement to service connection for the cause of the 
veteran's death and held that the appellant had no legal 
entitlement to accrued benefits.

In June 2003, the appellant withdrew her request for a Travel 
Board hearing at the RO before a Veterans Law Judge.  
Therefore, no further development with regard to a hearing is 
necessary.

38 U.S.C.A. § 5121 (West 2002) provides for payment of (1) 
periodic monetary benefits to which an individual was 
entitled to at the time of death under existing ratings or 
decisions, "benefits awarded but unpaid;" and (2) periodic 
monetary benefits based on evidence in the file at the time 
of the date of the entitled individual's death and due and 
unpaid for a period not to exceed two years, "accrued 
benefits."  Bonny v. Principi, 16 Vet. App. 504 (2002).  

Claims of entitlement to benefits awarded but unpaid and 
entitlement to accrued benefits are separate claims, and the 
issue of entitlement to benefits awarded but unpaid has been 
reasonably raised.  See id.  As the issue of entitlement to 
benefits awarded but unpaid has been neither procedurally 
prepared nor certified for appellate review, the Board is 
referring it to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
Evidence Development Unit (EDU).  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs (or EDUs) to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.26(a) (2002).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  Among other things, 
the CAFC held that providing a 30-day response period to 
provide information and identify evidence to substantiate a 
claim was contrary to 38 U.S.C.A. § 5103(b).  

The development letter that the RO mailed to the appellant in 
February 2001 reflects that the RO told her to provide 
information or evidence to substantiate her claim for service 
connection for the cause of the veteran's death within 60 
days, and that if she did not provide information or evidence 
by that time period, the RO would decide her claim based on 
the evidence of record and any VA examinations or medical 
opinions.  

As the RO provided a response period that was less than a 
year, the RO did not provide the appellant a development 
letter consistent with the notice requirements of the VCAA, 
as clarified by Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003).  Therefore, another letter needs to be sent to the 
appellant.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the VCAA and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the EDU.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The EDU should furnish the appellant 
a development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
Disabled American Veterans, et al., 
supra.  The letter should specifically 
notify the claimant that he has one year 
to submit evidence.

3.  The EDU should then conduct any 
necessary development brought about by 
the appellant's response, and the 
Veterans Benefits Administration (VBA) 
should issue a supplemental statement of 
the case, if necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the EDU.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


